Citation Nr: 0011910	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
postoperative residuals of a right hand injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.  

In a February 1997 rating decision the RO denied the 
veteran's claim of an increased (compensable) evaluation for 
the postoperative residuals of a right hand injury.  The 
veteran disagreed with the determination and a timely 
substantive appeal was filed.  


FINDING OF FACT

The postoperative residuals of a right hand injury result in 
a scar that is productive of right wrist dorsiflexion less 
than 15 degrees.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for the postoperative 
residuals of a right hand injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118a-4.71a, 
Diagnostic Codes 7805-5215 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation.  38 U.S.C.A. § 5107(a).

Service medical records show that in September 1944 the 
veteran injured himself with a pocketknife, sustaining a 
laceration wound over the dorsal aspect of the right hand 
with complete severance of the extensor tendon of the right 
thumb.  Three surgical attempts resulted in successful tendon 
repair.  Subsequently service medical records show increasing 
motion of the right fingers and wrist.  By November 1944 it 
was reported that there was complete restoration of function 
of the extensor pollicis longus tendon.  Service discharge 
physical examination records show a six-inch scar of the 
dorsum of the right hand.  

At a VA medical examination in January 1997 the veteran's 
medical history of a service incurred right hand injury 
requiring surgery of the right thumb tendon was reported.  
The veteran complained of right wrist pain and weakness.  The 
physical examination revealed a 6-centimeter oblique scar 
over the posterior aspect of the first dorsal web space.   
The veteran was able to approximate all fingertips to the 
thumb and the median transverse fold of the palm.  He was 
unable to actively extend his wrist more than five degrees 
without severe pain.  Passively, the wrist is also 
unextendable beyond five degrees without eliciting severe 
guarding secondary to pain.  

There was five degrees of active hyperextension of the 
interphalangeal joint of the right thumb.  The veteran had 
5/5 strength with grasping.  He lacked dexterity with 
extending and abducting the thumb secondary to pain.  The 
veteran lacked flexion and extension of the (right) wrist 
secondary to pain.  It was reported that the veteran had only 
ten degrees flexion of the right wrist without pain.  X-rays 
revealed narrowing of multiple intercarpal joints, and 
deformities of the scaphoid and lunate suggesting old 
fractures.  The diagnoses were severe post-traumatic 
arthritis of the right wrist secondary to an old injury and 
mild dysfunction of thumb extension secondary to tendon 
laceration.   

A personal hearing was held at the RO in June 1997.  The 
veteran testified that had limitation of motion on the right 
wrist and fingers, and pain up to his right shoulder.  He 
stated that he was right handed.  The veteran testified that 
he wore a wristband and that his right hand was weaker than 
his left hand.  He stated that he had increasing soreness in 
his right hand.  

At an April 1998 VA medical examination the veteran reported 
constant pain and very little motion of the right wrist.  The 
physical examination revealed that ulnar and radial deviation 
were both to 5 degrees; extension was neutral and flexion was 
to 20 degrees, with pain.  There was a slight wrist 
deformity.  Pain was reported on palpation of the right 
wrist.  A history of carpal tunnel release in 1987 with 
resultant scar was reported.  The veteran was able to abduct 
and adduct his fingers with 4/5 grip strength.  He was able 
to bring his thumb into approximation of all fingers.  
Grasping strength was 4/5 with pain.  Pain in the right wrist 
was reported upon flexion and extension, pushing and pulling, 
and severe pronation and supination.  The diagnosis was 
degenerative joint disease at the wrist at the 
radiocarpal/intercarpal, and carpal/metacarpal joints 
secondary to previous right hand injury.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The RO has assigned a 0 percent disability evaluation for the 
postoperative residuals of a right hand injury.  Under the 
provisions of 38 C.F.R § 4.118, Diagnostic Code 7805, other 
scars, are rated on limitation of motion of the (body) part 
affected.  Diagnostic Code 5215 provides for a 10 percent 
evaluation where either the minor or major wrist is involved 
and palmar flexion is limited in line with the forearm or 
dorsiflexion is less than 15 degrees.   

The clinical evidence of record shows a 6-centimeter scar 
over the posterior aspect of the first dorsal web space.  The 
veteran has some weakness of grip strength and he reports 
pain on motion of the right wrist.  The most recent VA 
medical examination revealed 20-degree flexion of the right 
wrist.  However, in 1997 flexion of the right wrist was 
reported as 10 degrees.  Based on the objective clinical 
evidence, the Board finds that the veteran's right wrist scar 
warrants a 10 percent disability rating in that it probably 
approximates the criteria of wrist dorsiflexion less than 15 
degrees.  38 C.F.R. § 4.7.  Higher ratings are provided for 
ankylosis of the major wrist in certain positions; however, 
there have been no complaints or findings of ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5214 (1999).  The clinical 
data also do not reflect objective evidence of pain greater 
than that contemplated by the current rating.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  


ORDER

Entitlement to a 10 percent disability evaluation for the 
postoperative residuals of a right hand injury is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals


 

